Mr. Chiee Justice McIver,

dissenting

As I cannot concur in the conclusion reached by the majority of this court, I propose to state very briefly the reasons for my dissent. The main question in the case is whether Mrs. McGilvary, who is not named in the premises of the deed which we are called upon to construe, as grantee, but whose name first appears in the habendum clause of said deed, took any estate whatever in the premises conveyed. It seems to me that it would be very unsafe for courts to infer an intention on the *276part of the grantor in this case to convey an estate to Mrs. MeGilvary, from the simple fact that her name appears in the habendum clause, for that is really the only circumstance which can be'relied on to support such au inference, unless, contrary to the well settled rule, we should go outside of the terms of the deed to ascertain its true intent. It seems to me that the authorities show clearly that such an inference is not permissible.
In Windsmore v. Hobart, Hob. Rep., 313, b and c, the syllabus of the case is as follows: “Lands were demised by indenture to T. H., habendum to the said T. H. and three other persons successively; held that no one could take immediately but T. H., because he was the only party to the deed; and that the others could not take by way of joint remainder ou account of the word successively, nor in succession on account of the uncertainty who should take first and who should follow.” In a note to this case, doubtless the work of Mr. Justice Williams, the editor of the first American edition, I find that, in speaking of the office of a habendum in a deed, he uses this language: “Its general office is to limit the certainty of the estate granted. Therefore, no person can take an immediate estate by the habendum of a deed, where he is not named in the premises; for it is by the premises that the thing is really granted. A stranger to the deed may take by way of remainder, but he cannot take any present estate in possession. Co. Litt., 231 a. If no name whatever be mentioned in the premises, then a person named in the habendum may take a present estate; but if the thing granted be only in the habendum and not in “the premises, the deed will not pass it. Shep. Touch., 75. A use may be declared in the habendum to a person to whom no estate is granted in the premises. 13 Co., 54, Sammes’ Case; 3 East, 115, Spyve v. Topham.”
Brooks v. Brooks, Cro. Jac., 434. The syllabus is as follows: “If a copyholder surrender his estate generally, without saying to whose use it is made, and the lord regrant it to the surrenderer, habendum to him and his wife in tail, the wife shall take, though not named in the premises.” The reason given by the court for this decision, in the body of the case, which is very brief, is thus stated: “for the intent of the lord appears *277that both should take; and there is no more granted to the husband than the wife, for there are not any words of grant to the husband but cepit de domino, cui dominus concessit seisuian, but all the words of grant and limitation are in the habendum; and in many manors there are no other forms of grant or limitation.” Note: The report does not show the terms of the conveyance further than as above stated, and it would seem that the decision really rests upon either of the two apparant exceptions to the general rule mentioned in the note to Winds-more v. Hobart, above quoted: 1st. That where no person is named in the premises, the persons named in the habendum may take, or 2d. That a use may be declared to the wife, who is only named in the habendum.
Greenwood v. Tyber, Cro. Jac., 564, was a case in which the third and principal point, as it is said in the report of the case, was in regard to the indenture made between Long and wife, of the first part, and Fisher, of the second part, whereby the demise was to Fisher and wife and to Joan, their daughter, ut svpradictum est, the wife and daughter not being parties to the indenture; and the question was whether it was a good lease to the wife and daughter, by way of remainder, the one after the other or not, “for otherwise as joint tenants it was agreed clearly by all, that they did not take, not being parties to the indenture;” and it was held by the Court of King’s Bench that the wife and daughter should take by way of remainder, the one after the other. That court undertook to draw a distinction between this case and that of Windsmore v. Hobart, supra (erroneously cited as Windsmore v. Hubbard). But when a writ of error was brought before the Justices and Barons of the Exchequer, they seemed to doubt, especially on the third point, the reason of the doubt being whether the two cases could stand together, and, therefore, recommended a compromise, which was adopted. Note: this case is cited simply for the purpose of showing that it was agreed by all that the wife and daughter could not take except by way of remainder, for the case is really without authority, owing to the unsettled doubt expressed by the exchequer, at the hearing of the writ of error.
In Hafner v. Irwin, 4 Dev. & Bat., 433, it was held that *278where the whole interest in property is conveyed to one person in the premises of the deed, but in the habendum is limited to another, the latter is repugnant to the former and void, and the property is vested in the grantee named in the premises, who may consequently maintain an action for it in his own name. The foregoing is a copy of the syllabus, but the case shows that the deed was to Hafner, his heirs, executors, &c., the property being all personal, and the habendum, being in these words: “To have and to hold unto the said M. W. Curry, his heirs and assigns forever, in trust,” &c., and the question was whether the plaintiff could maintain the action in his own name. In delivering the opinion of the court, Judge Daniel uses these words: “All the parts of a deed which precede the habendum, taken together, are called the premises, of which it is said, the office is rightly to name the grantor and grantee, and to comprehend the certainty of the thing granted. But though the grantee should first be named in the habendum, the grant to him will yet be good, provided there was not another grantee named in the premises. Co. Lift., 26 b, note, or if there were, provided the estate given by the habendum to the new grantee was not immediate, but by way of remainder.” Note: This case is not in point for the reason that the habendum, naming Curry as grantee, was clearly repugnant, and, therefore, void, as another person, Irwin, was named in the premises, but the case is cited merely for the language, which I have italicized, used in the opinion of the court.
The case of Blair v. Osborne, 84 N. C., 417, is directly in point, where the syllabus is as follows: “The habendum in a deed shall never introduce one who is a stranger to the premises, to take as grantee, but he may take by way of remainder. Therefore, a deed which, in the premises, gives a life estate to the mother grantee alone, and in the habendum to her and her children, operates to convey an estate for life to the mother, and an estate for life, in joint tenancy, in remainder to her children.” An examination of this case will show that the deed there construed, like the deed in McLeod v. Tarrant, did not convey an estate for life to the mother in express terms, but such an estate was implied by the absence of words of in*279heritance. In the opinion, Ashe, J., uses this language: “The doctrinéis laid down iu Shep. Touch., 151, that ‘one who is not named in the premises may nevertheless take an estate in remainder by limitation in the habendum.’ Rolle Abr., 68 Hob., 313. In 3 Leon Cas., 60, it is said that the habendum shall never introduce one who is a stranger to the premises to take as grantee, but he may take by way of remainder.”
One of the points decided in Berry v. Billings, 69 Am. Dec., 107 (44 Me., 416), is, that where no particular estate is mentioned in the premises, the quantity of the estate may be ascertained from the habendum. To same effect see Mart. on Conv., 92, where it is said: “But where no estate is mentioned in the granting clause, then the habendum becomes efficient to declare the intention, and it will rebut any implication which would otherwise arise from the omission in this respect in the preceding clause.” In the same work, at pages 91, 92, I find the following words: “A person may take under the habendum who is not named as a grantee in the granting part of the deed, provided there is no repugnance between these two clauses. But when the grant is to one person, the habendum cannot be to him and another person to take as joint tenants or tenants in common, for in such case the habendum is at variance with the grant. However, a person not being a grantee may be named to take by way of remainder.”
To same effect see 3 Washb. Real Prop., page 466, of the 5th edit., where it is said: “Where the grant is indefinite from its generality iu respect to the estate in the lands conveyed which it is intended to create in the grantee, the habendum serves to define, qualify or control it. Thus a lease of land to one, habendum to him and his heirs, conveys a fee.” And at page 468, the same author says: “If, however, the person who is to take is not named in the grant, he may be ascertained if named in the habendum, since there is no repugnancy between the two, and the grant alone takes effect. A stranger to the deed may take by way of remainder, though not named in the premises; but otherwise one shall not take a present interest jointly with another unless named in the premises.”
From these authorities the following inferences may be *280drawn: 1st. That, where one person is named in the premises as the grantee, and he and another are both mentioned in the habendum, such other person cannot take an immediate interest., because not named in the premises, though he may take by way of remainder, or a use may be declared in his favor, provided the language of the habendum, can be given such effect without violating any of the rules of law. 2d. That where no person is named in the premises as grantee, then resort may be had to the habendum to ascertain who the grantor intended to take. 3d. That where there are no words of inheritance in the premises, in which case the grantee would take only a life estate by implication, then resort may be had to the terms of the habendum to ascertain the quantity of the estate intended to be conveyed, and those terms may, if sufficient, rebut such implication.
Applying these principles to the case in hand, it would seem that Mrs. McGilvary could take no estate whatever under the deed in question. She is not named as grantee in the premises, and A. B. McGilvary is' there named, and hence resort cannot be had to the habendum to ascertain the grantee. If she could take at all it would be by way. of remainder, or as eestui que use. She cannot take by way of remainder, because a remainder cannot be created by deed where the estate of the first, taker is a fee. And as the estate granted by the premises to A. B. McGilvary must be enlarged into a fee by the express terms of the habendum, it follows that there can be no remainder. Neither can she take as cestui que use, for there is no language in the deed, either in the premises or the habendum, declaring any use.
I, therefore, concur with the Circuit Judge in his construction of the deed, and I also agree with him in the view which he has taken of the second question, for the reason which he has given. It seems to me, therefore, that the judgment of the Circuit Court should be affirmed.
Judgment reversed.
J. B. Davis, for appellant. Bellinger, solicitor, contra.